Citation Nr: 1127381	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-04 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depressive disorder, characterized by the Veteran as a nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).

On his October 2007 notice of disagreement, the Veteran indicated that he wanted a hearing before a Veterans Law Judge.  However, in a subsequently submitted Appeal to the Board of Veterans' Appeals (VA Form 9), received in January 2008, the Veteran indicated that he did not wish to have a Board hearing.  The Board accepts the more recent statement from the Veteran as his current decision regarding whether he wishes to have a Board hearing.

On a form received by the RO in January 2008, the Veteran requested a hearing at the RO before a Decision Review Officer.  In an April 2008 letter, the RO scheduled the Veteran for his requested hearing in May 2008.  However, a May 2008 Report of Contact shows that the Veteran failed to report for his scheduled hearing.

In the September 2007 rating decision and January 2008 statement of the case, the RO addressed both posttraumatic stress disorder (PTSD) and a nervous condition, in finding that new and material evidence had not been received to reopen the Veteran's claim.  In a January 2008 written statement, the Veteran specifically indicated that he was not seeking service connection for PTSD.  Instead, he wanted his claim to address a nervous condition, for which he was being treated at the VA facility in West Haven, Connecticut.  The Board notes that all of the evidence from the West Haven VA facility shows that the Veteran was treated for and diagnosed as having depressive disorder, without psychosis.  In order to properly address the Veteran's contentions, the Board will confine this discussion to a claim regarding depressive disorder, since that is what the Veteran specifically indicated he was seeking.  While the Board is mindful of the holding of the United States Court of Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), in this case, the Veteran has confined the claim to one diagnosed disorder, which is the same disorder reflected in the current treatment records.  Therefore, the Board has characterized the issue as set forth above.

In so doing, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, as will be discussed below, the Veteran was previously denied service connection for, among other things, depressive disorder, on the basis that there was no evidence linking his depressive disorder to disease or injury incurred in or aggravated by service.  As there was a diagnosis of depressive disorder at the time of the previous final decision, the diagnosis of depressive disorder since that denial cannot constitute a different diagnosed disease or injury.  Therefore, the Board continues to adjudicate this claim as one for new and material evidence to reopen a previous denial.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

In several documents, including the November 1998 VA examination report and a July 2007 VA outpatient treatment record, it was noted that the Veteran was in receipt of Social Security Disability Insurance benefits since 1992.  A copy of the disposition associated with his claim has not been requested or obtained.  If the disposition is pertinent to the claim currently on appeal, the RO should also request all of the Social Security records pertaining to the Veteran and associate them with the claims file.

In a form returned to the RO in September 2006, the Veteran indicated that he had been treated at the VA Hospital in San Juan, Puerto Rico, for the currently claimed disability, beginning in 1985.  With the exception of two hospitalization records, dated in 1992 and 1998, no records from the VA hospital in San Juan have been requested or obtained.

In an October 2007 written statement, the Veteran indicated that he had attempted suicide while still in service and was treated at Womack Army Hospital.  These records have not been requested or obtained.

Finally, it appears from a review of the Veteran's outpatient records from the West Haven, Connecticut VA facility that he receives continuous treatment at that facility for his depressive disorder.  As such, the RO should request all records from that facility, pertinent to the Veteran's claim, beginning in May 2008.

Accordingly, the case is REMANDED for the following action:

1.  Request the Social Security Disability Insurance disposition pertinent to the Veteran.  It is noted that the Veteran appears to have been in receipt of these benefits since 1992.  If the disposition reveals that the Veteran's Social Security claim may be relevant to this VA claim, all of his Social Security records should be requested.

2.  Request all records pertaining to the Veteran from the VA medical center in San Juan, Puerto Rice, beginning in 1985.

3.  Request all records pertaining to the Veteran from the VA hospital in West Haven, Connecticut, beginning in May 2008.

4.  Request all records pertinent to the Veteran from Womack Army Hospital.  The Veteran did not provide specific dates for his treatment at Womack Army Hospital but indicated that he was treated for a suicide attempt during his active service, which was from March 1981 to March 1985.

5.  Thereafter, readjudicate the Veteran's claim in terms of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a depressive disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


